               	


 1	   BARBARA ARNOLD, Esq.
      Law Office of Barbara Arnold
 2	   825 Washington Street
 3	
      Suite 307
      Oakland CA 94607
 4	   Tel: 510-984-2992
      Fax: 510-903-2377
 5	   Email: ba@barbaraarnoldlegal.com
      CAL. BAR NO. 274487
 6	   Attorney for Alexander J. Clemmons, PLAINTIFF
 7	

 8	
                       UNITED STATES DISTRICT COURT
 9	
                      NORTHERN DISTRICT OF CALIFORNIA
10	

11	   ALEXANDER J. CLEMMONS,              Case No.   18-CV-00578-LHK

12	            Plaintiff,

13	   v.                                  STIPULATION AND [PROPOSED]
                                          ORDER FOR EXTENSION OF TIME
14	   NANCY A. BERRYHILL, ACTING          FOR PLAINTIFF’S REPLY
      COMMISSIONER OF SOCIAL
15	
      SECURITY,
16	
               Defendant
17	
           IT IS HEREBY STIPULATED, by and between the parties,
18	
      through their respective counsel of record, that the time for
19	
      Plaintiff to reply to Defendant’s Cross-Motion for Summary
20	

21	   Judgment shall be extended to December 26, 2018. This is

22	   Plaintiff’s first request for extension of time on filing reply.
23	   Plaintiff’s counsel requires additional time because she
24	
      contracted flu and was sick from December 6-11, 2018, causing
25	
      frustration in capacity to review Defendant’s Cross-Motion and
26	
      Memorandum of Law in support thereof. Plaintiff has contacted
27	
      Defendant’s counsel about this proposed extension of time, and
28	

  	                                   1
      STIP AND PROP ORDER FOR EXTENSION OF TIME TO FILE REPLY
                  	


 1	   Defendant’s counsel has no objection. The parties agree that
 2	   Plaintiff shall has an extension of one week, to December 26,
 3	
      2018, to file reply, and that all other deadlines shall be
 4	
      accordingly extended.
 5	

 6	
                                           Respectfully Submitted,
 7	

 8	                                          /s/ Barbara Arnold
      Dated:      December 14, 2018
                                             BARBARA ARNOLD
 9	                                          Attorney for Plaintiff
10	

11	
      Dated:      December 14, 2018        ALEX G. TSE
12	                                        Acting United States Attorney
13	
                                           DEBORAH LEE STACHEL
                                           Regional Counsel Chief, Region IX
14	                                        Social Security Administration

15	                                   By   /s/ Donna W. Anderson*
                                           Donna W. Anderson
16	                                        Special Assistant U.S. Attorney
                                           *as authorized by email
17	
                                           Attorneys for Defendant
18	

19	

20	                                        ORDER
21	
      APPROVED AND SO ORDERED:
22	

23	
             DECEMBER 14, 2018
      Dated: ______________________        _________________________________
24	
                                           HON. ELIZABETH D. LAPORTE
25	                                        United States Magistrate Judge

26	

27	

28	

  	                                          2
      STIP AND PROP ORDER FOR EXTENSION OF TIME TO FILE REPLY
